Citation Nr: 1620616	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran initially requested a videoconference hearing, but withdrew the request in a June 2015 letter. 

In November 2013, the Veteran filed a notice of disagreement for both entitlement to service connection for bilateral pes planus and his initial rating for service-connected bilateral pterygium, but only appealed the bilateral pes planus issue to the Board in his June 2015 VA form 9.  As such, the Board does not have jurisdiction over the issue of an increased initial rating for bilateral pterygium.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for bilateral pes planus, the medical evidence shows treatment for other bilateral foot disorders, including degenerative arthritis, hammer toes, plantar fasciitis, and hallux rigidus.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a bilateral foot disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").

Following the May 2015 statement of the case, the Veteran submitted additional evidence regarding his bilateral foot disorder, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2014).  Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In this case, there is evidence that the Veteran has bilateral foot disorders other than pes planus.  During a September 2013 VA examination for pes planus, the examiner noted that the Veteran had hammertoes at the left second and third toes, and at the right second, third, and fourth toes.  The examiner also noted bilateral degenerative arthritis of the feet.  Further, a September 2015 private medical record notes plantar fasciitis with heel spurring and hallux rigidus.  In his June 2015 substantive appeal, the Veteran stated that his foot pain began after marching and hiking in combat boots during basic training.  His February 1956 separation examination notes asymptomatic pes planus.  

As the prior examination focused on pes planus and did not provide an opinion as to whether hammer toes, plantar fasciitis and hallux rigidus are related to military service, the Board finds that additional medical inquiry is warranted.  Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, schedule the Veteran for a VA foot examination to determine the nature and etiology of any diagnosed bilateral foot disorders.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current bilateral foot disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral foot disorders (including degenerative arthritis with spurring, hammer toes, plantar fasciitis and hallux rigidus) are etiologically related to his periods of active service.  See VA examination report of September 2013 and September 2015 medical record of S.H., D.P.M. A complete rationale for all stated opinions is required.

In rendering any opinion, the examiner's attention is directed to the September 2013 VA examination finding of degenerative arthritis of both feet, and hammertoes at the left second and third toes, and at the right second, third, and fourth toes; and the September 2015 private medical record finding of plantar fasciitis with heel spurring and hallux rigidus.  The examiner should also note the Veteran's assertion that bilateral foot pain began after marching and hiking in combat boots during basic training and continued after service.  The examiner's attention is also directed to the February 1956 separation examination finding asymptomatic pes planus.  

If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




